Exhibit 99.2 NEULION VALUATION REPORT CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “*****” OR OTHERWISE CLEARLY INDICATED. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION. CHICAGO, ILLINOIS VALUATION REPORT NEULION INCORPORATED PREPARED MAY 5, 2010 H-1 Table of Contents ENGAGEMENT SUMMARY 3 BUSINESS OVERVIEW 7 ECONOMIC OUTLOOK 47 INDUSTRY OUTLOOK 53 VALUATION ANALYSIS 62 CONCLUSION OF RANGE OF VALUE 74 VALUATION SCHEDULES 1 ­ 31 APPENDICES: A ­ STOCK OPTIONS, WARRANTS, AND DILUTIVESECURITIES B ­ DESCRIPTION OF GUIDELINE PUBLICCOMPANIES C ­ SOURCES OF INFORMATION D ­ CONTINGENT AND LIMITINGCONDITIONS E ­ VALUATOR’SCERTIFICATION F ­ CIRRICULUM VITAE H-2 ENGAGEMENT SUMMARY H-3 Engagement Summary UHY Advisors FLVS, Inc. (“UHY”) was engaged by the Special Committee of the Board of Directors of NeuLion Inc. (“NeuLion” or the “Company”) (“Client”), as an independent valuator, to perform a business valuation and determine a range of fair market value for NeuLion as of March 31, 2010 (“Valuation Date”).This valuation opinion and related report are only for the Client’s corporate planning purposes in connection with the potential acquisition of TransVideo International, Ltd. by NeuLion and should not be utilized, referred to, or distributed for any other purpose without the express written consent of UHY.Our engagement, nor our valuation conclusions expressed in our report, are not to be considered a fairness opinion or any indication as what one may be able to raise capital for in the public market or from any individual investor. Standard and Definition of Value The standard of value used in our analysis is fair market value.Fair market value is defined in Internal Revenue Service Revenue Ruling 59-60 (“Revenue Ruling 59-60”) as: …the price at which the property would change hands between a willing buyer and a willing seller when the former is not under any compulsion to buy and the latter is not under any compulsion to sell, both parties having reasonable knowledge of relevant facts. Fair market value is also defined in the International Glossary of Business Valuation Terms1 as: The price, expressed in terms of cash equivalents, at which property would change hands between a hypothetical willing and able buyer and a hypothetical willing and able seller, acting at arms length in an open and unrestricted market, when neither is under compulsion to buy or sell and when both have reasonable knowledge of the relevant facts. 1 The International Glossary of Business Valuation Terms is a joint effort of the American Institute of Certified Public Accountants, American Society of Appraisers, Canadian Institute of Chartered Business Valuators, National Association of Certified Valuation Analysts, and The Institute of Business Appraisers. Page | 4 H-4 Scope of Work We have considered the follow factors in our analysis of NeuLion. 1.The nature of the business and the history of the enterprise from its inception. 2.The economic outlook in general and the condition and outlook of the specific industry in particular. 3.The bookvalue of the stock and the financial condition of the business. 4.The earning capacity of the Practice. 5.The dividend-paying capacity. 6.Whether or not the enterprise has goodwill or other intangible value. 7.Sales of the stock and the size of the block or stock to be valued. 8.The market price of stocks of corporations engaged in the same or a similar line of business having their stocks actively traded in a free and open market, either on an exchange or over-the-counter. As part of our assignment, on April 15, 2010 we performed a site visit to the office of NeuLion located at 1600 Old Country Road in Plainview, NY.We also performed management interviews with key management personnel at NeuLion concerning the Company, its historic operations, nature and operations of the Company, including trends and prospects for growth as of the Valuation Date and Managements financial forecast. Additionally, we reviewed various documents and material provided by Management and those available through our research.A summary of those documents are included in Appendix A of our report. Page | 5 H-5 Level of Value Obtain indirectly by reference to STRATEGIC VALUE control values via strategic premium Strategic Premium/Merger Economics Obtain indirectly by reference to freely CONTROL VALUE traded values via control premium Premium for Control Lack of Control Discount FREELY TRADED VALUE OR Obtain indirectly by reference to control MARKETABLE, values via lack of control discount NON-CONTROLLING Lack of Marketability Discount Obtain indirectly by reference to freely NON-MARKETABLE, traded values via lack of marketability NON-CONTROLLING discount Source: Based on Z. Christopher Mercer, "Understanding and Quantifying Control Premiums: The Value of Control vs. Synergies of Strategic Advantages, Part II," The Journal of Business Valuation, p.51. In this report, we used a Control Value basis for the 100% equity ownership of NeuLion. Premise of Value NeuLion was valued on a going-concern basis, which assumes that the businesses will continue operating into the future. Page | 6 H-6 Business History and Overview NeuLion was incorporated on January 14, 2000 under the Canada Business Corporations Act, and its common shares are listed on the Toronto Stock Exchange. NeuLion is a technology company that offers an end-to-end suite of internet television technology services. NeuLion partners with large professional sports organizations such as the NHL, NFL, NCAA programs, and international content providers to stream media through the internet anywhere in the world. The service is called “IPTV”, which refers to the distribution of streamed audio, video and other multimedia content, over an Internet Protocol network.NeuLion’s business model is set up to provide customized network platforms for content that is provided by its clients. NeuLion acquires, processes, and streams content through private networks to subscribers and pay-per-view customers on Internet-connected browser-based devices such as personal computers, laptops and mobile devices and on standard television sets through Internet-connected set top boxes (“STBs”). Page | 7 H-7 The following flowchart shows the current organization structure for NeuLion: Page | 8 H-8 Employees As of March 10, 2010, The Company had 224 total employees, all of whom were full-time employees. Ms. Nancy Li, NeuLion’s CEO, is married to the Chairman of the Board, Charles Wang, and has been the CEO of the Company since the merger with Jump TV in 2008. G. Scott Paterson, the former CEO of Jump TV, is now the Vice Chairman of the Company. Mr.
